Cockrell, J.
Pinkney Jones is here under sentence of death for the- murder of John Coard.
Just after the shooting of Coard, Jones shot into a nearby house and thence rushed to another place demanding more shells and using threatening language. There was a motion to strike this conversation, no grounds being given why the testimony was supposed to be inadmissible; but it is suggested in the brief here that the corpus delicti had not then been proven. The suggestion is without foundation in fact, since it was already in evidence that Jones had just shot and killed Coard.
The court asked a witness if about seven minutes had intervened between two happenings, and it is urged that the question was a leading one. The witness had on the direct testified that about seven minutes had elapsed. Even should the leading question rule be assignable for error, and be applicable to questions propounded by the court, there could be no possible merit in the contention, the fact having already been elicited.
There is ample evidence, practically without conflict, showing that after some affront, fancied or real, at a neighbor’s house, Jones went to his own home, secured his gun loaded with buckshot, and returning killed the unarmed Coard without giving him any opportunity to defend himself.
We find no error and the judgment is affirmed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.